DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-10) in the reply filed on 01/09/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/09/2020.

Priority
This application claims priority to Provisional U.S. Application 62/614,729 filed on 01/08/2018, Provisional U.S. Application 62/616,090 filed on 01/11/2018, and Provisional U.S. Application 62/773,372 filed on 11/30/2018.
The Office has examined the claims with an effective U.S. Filing date of 11/30/2018. Provisional U.S. Applications 62/614,729 and 62/616,090 do not appear to support the claimed subject matter. Specifically, the provisional U.S. Applications do not appear to support at least “(ii) an array to emit at a 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2018 and 01/22/2020 were filed on and after the filing date of this application on 12/12/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words and does not accurately reflect the content of the specification.  Correction is required.  See MPEP § 608.01(b).
The Office recommends removing “(DPAL)” as it is defined in the specification at [0009], rewriting “10 – 1500 W” as “10-1500W”, and changing “element assembly” to “element” or “assembly”. Furthermore, the abstract should make clear that the disclosure is directed to a pump module for an alkali vapor laser and not an alkali vapor laser generally. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
At line 15 of claim 1, “atom, attenuating” should read “atom, and attenuating”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the optical cell comprises a length in a cell of 1 - 30 cm and is maintained in a temperature range of 50 - 250 oC with of length, temperature, and magnetic field values selected for pumping the alkali vapor to produce electronically excited atoms.” The language of the claim is unclear. Specifically, the Office does not understand what applicant intends by “a length in a cell of” and “with of length”. For the purpose of this Office Action, the Office will interpret the claim as requiring “a length in a range of” and “with the length, the temperature, and the magnetic field values selected for”. Furthermore, it is unclear if “electronically excited atoms” references a population inversion for lasing or referring to polarized nuclei for rotating the polarization. For the purpose of this Office Action, the Office will interpret the claim as requiring polarized nuclei.  
Claims 4-8 are indefinite based on their dependence from claim 3 and because they recite temperature ranges for the alkali vapor greater than the range of claim 3. It is unclear how the vapor can be at a higher temperature than the optical cell. For the purpose of this Office Action, the Office will interpret the claims as requiring the recited ranges. The art applied reads on all the temperature ranges of claims 3-8. 
Claim 9 recites “the pump module emits at a power level that optically pumps the alkali vapor in the optical cell sufficient to result in an effective reduction of alkali number density moving two 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claims 4-7 depend from claim 3. Claim 3 recites “the optical cell…is maintained in a temperature range of 50-250 oC”. Claim 4 recites “the alkali vapor…maintained in a temperature range of 50-500 oC”. Claim 5 recites “the alkali vapor…maintained in a temperature range of 50-400 oC”. Claim 6 recites “the alkali vapor…maintained in a temperature range of 50-300 oC”. Claim 7 recites “the alkali vapor…maintained in a temperature range of 50-300 oC”. Accordingly, claims 4-7 do not contain all the limitations of claim 3, because they recite broader temperature ranges than claim 3. The Office notes that the temperature of the cell is the temperature of the gas. See [0033] of the specification as originally filed and the rejection of claims 4-7 under 35 U.S.C. 112(b) above.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Hersman et al. (US2018/0205201A1), hereafter Hersman1.
Regarding claim 1, Hersman discloses a narrow-band diode pump module (Title; [0004]): a diode emitter assembly comprising a plurality of broad area diode lasers ([0018])2 arranged in a selected o rotation of the polarization of light passing through the optical cell at a selected narrow-band frequency corresponding to the absorption line of alkali atom (Fig. 3 element 324; Abstract; [0028]-[0030]), attenuating components of the light passing through the optical cell at frequencies outside of the narrow-band frequency (Fig. 3 element 324; Abstract; [0028]-[0030]).
Regarding claim 2, Hersman further discloses the magnetic field producing components produce the magnetic field with a strength in a range of 50 - 2000 Gauss at an angle to propagation of light through the optical cell ([0028]-[0029]).
Regarding claim 3, Hersman further discloses the optical cell comprises a length in a cell of 1 - 30 cm ([0031]) and is maintained in a temperature range of 50 - 250 oC ([0031]) with the length, the temperature, and the magnetic field values selected for pumping the alkali vapor to produce electronically excited atoms ([0030]-[0031]; [0043]; [0047]).
Regarding claim 4, Hersman further discloses the alkali vapor comprises lithium ([0030]) maintained in a temperature range of 50 - 500 oC ([0029]) and the magnetic field in a range of 50 - 2000 Gauss ([0029]).
Regarding claim 5, Hersman further discloses the alkali vapor comprises sodium ([0030]) maintained in a temperature range of 50 - 400 oC ([0029]) and the magnetic field in a range of 50 - 2000 Gauss ([0029]).
Regarding claim 6, Hersman further discloses the alkali vapor comprises potassium ([0030]) maintained in a temperature range of 50 - 300 oC ([0029]) and the magnetic field in a range of 50 - 1500 Gauss ([0029]).
Regarding claim 7, Hersman further discloses the alkali vapor comprises rubidium ([0030]; [0031]) maintained in a temperature range of 50 - 300 oC ([0029]; [0031]) and the magnetic field in a range of 50 - 1000 Gauss ([0029]; [0031]).
Regarding claim 8, Hersman further discloses the alkali vapor comprises cesium ([0030]) maintained in a temperature range of 50 - 250 oC ([0029]) and the magnetic field in a range of 50 - 1000 Gauss ([0029]).
Regarding claim 9, Hersman further discloses the pump module emits at a power level that optically pumps the alkali vapor in the optical cell sufficient to result in an effective reduction of alkali number density moving two transmission peaks towards the atomic line center and has sufficient gain for both lines to lase simultaneously ([0044]-[0045]; [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hersman.
Regarding claim 4, Hersman further discloses the alkali vapor comprises lithium ([0030]) maintained in a temperature range of 50 - 500 oC ([0029]) and the magnetic field in a range of 50 - 2000 Gauss ([0029]) as noted above. Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])3 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])4. Accordingly, it would have been oC and the magnetic field in a range of 50 - 2000 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 5, Hersman further discloses the alkali vapor comprises sodium ([0030]) maintained in a temperature range of 50 - 400 oC ([0029]) and the magnetic field in a range of 50 - 2000 Gauss ([0029]) as noted above. Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])5 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])6. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersman with sodium maintained in a temperature range of 50 - 400 oC and the magnetic field in a range of 50 - 2000 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 6, Hersman further discloses the alkali vapor comprises potassium ([0030]) maintained in a temperature range of 50 - 300 oC ([0029]) and the magnetic field in a range of 50 - 1500 Gauss ([0029]) as noted above. Alternatively, Hersman discloses optimizing the temperature and 7 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])8. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersman with potassium maintained in a temperature range of 50 - 300 oC and the magnetic field in a range of 50 - 1500 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 8, Hersman further discloses the alkali vapor comprises cesium ([0030]) maintained in a temperature range of 50 - 250 oC ([0029]) and the magnetic field in a range of 50 - 1000 Gauss ([0029]) as noted above. Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])9 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])10. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersman with cesium maintained in a temperature range of 50 - 250 oC and the magnetic field in a range of 50 - 1000 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hersman in view of Paschotta (“Broad Area Laser Diodes”)11, hereafter Paschotta.
Regarding claim 1, Hersman discloses a narrow-band diode pump module (Title; [0004]): a diode emitter assembly comprising a plurality of diode laser bars ([0018]) arranged in a selected one of: (i) a stack ([0018] and [0020]); and (ii) an array to emit at a power level in a power range of 10 - 1500 W ([0018] and [0020]); and a frequency selective element assembly aligned and positioned in an external laser cavity to the pump module (Figs. 1A and 3; [0028]), the frequency selective element assembly comprising: a pair of crossed polarizers ([0028]); an optical cell containing alkali vapor positioned between the pair of crossed polarizers ([0028]); a partially reflective mirror that reflects a portion of light passing through the optical cell back toward the pump module (Fig. 1A element 130; Fig. 3 element 330); and magnetic field producing components that produce a magnetic field through the optical cell that creates a 90o rotation of the polarization of light passing through the optical cell at a selected narrow-band frequency corresponding to the absorption line of alkali atom (Fig. 3 element 324; Abstract; [0024]; [0028]-[0030]), attenuating components of the light passing through the optical cell at frequencies outside of the narrow-band frequency (Fig. 3 element 324; Abstract; [0024]; [0028]-[0030]). Hersman does not explicitly disclose the diode laser bars are a plurality of broad area laser diodes. However, Paschotta discloses that laser diode bars may be replaced by a plurality of broad area laser diodes (Sec. “Comparison with Diode Bars” “pumping with a significant number of broad-area lasers instead of fewer diode bars has some advantages”). One advantage is that the plurality of broad-area diode lasers may be turned on and off fairly often without shortening the lifetime of the device (Sec. “Comparison with Diode Bars”). Accordingly, it would have been obvious to a person of ordinary skill in 
Regarding claim 2, Hersman further discloses the magnetic field producing components produce the magnetic field with a strength in a range of 50 - 2000 Gauss at an angle to propagation of light through the optical cell ([0028]-[0029]).
Regarding claim 3, Hersman further discloses the optical cell comprises a length in a cell of 1 - 30 cm ([0031]) and is maintained in a temperature range of 50 - 250 oC ([0031]) with the length, the temperature, and the magnetic field values selected for pumping the alkali vapor to produce electronically excited atoms ([0030]-[0031]; [0043]; [0047]).
Regarding claim 4, Hersman further discloses the alkali vapor comprises lithium ([0030]) maintained in a temperature range of 50 - 500 oC ([0029]) and the magnetic field in a range of 50 - 2000 Gauss ([0029]). Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])12 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])13. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hersman in view of Paschotta with lithium maintained in a temperature range of 50 - 500 oC and the magnetic field in a range of 50 - 2000 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 5, Hersman further discloses the alkali vapor comprises sodium ([0030]) maintained in a temperature range of 50 - 400 oC ([0029]) and the magnetic field in a range of 50 - 2000 Gauss ([0029]). Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])14 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])15. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hersman in view of Paschotta with sodium maintained in a temperature range of 50 - 400 oC and the magnetic field in a range of 50 - 2000 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 6, Hersman further discloses the alkali vapor comprises potassium ([0030]) maintained in a temperature range of 50 - 300 oC ([0029]) and the magnetic field in a range of 50 - 1500 Gauss ([0029]). Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])16 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])17. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hersman in view of Paschotta with potassium maintained in a temperature range of 50 - 300 oC and the magnetic field in a range of 50 - 1500 Gauss, since Hersman discloses optimizing the temperature and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 7, Hersman further discloses the alkali vapor comprises rubidium ([0030]; [0031]) maintained in a temperature range of 50 - 300 oC ([0029]; [0031]) and the magnetic field in a range of 50 - 1000 Gauss ([0029]; [0031]). 
Regarding claim 8, Hersman further discloses the alkali vapor comprises cesium ([0030]) maintained in a temperature range of 50 - 250 oC ([0029]) and the magnetic field in a range of 50 - 1000 Gauss ([0029]). Alternatively, Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line ([0030])18 with specific examples that fall squarely within applicant’s claimed range ([0029] and [0031])19. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hersman in view of Paschotta with cesium maintained in a temperature range of 50 - 250 oC and the magnetic field in a range of 50 - 1000 Gauss, since Hersman discloses optimizing the temperature and magnetic field strength based on the material and the desired line and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 9, Hersman further discloses the pump module emits at a power level that optically pumps the alkali vapor in the optical cell sufficient to result in an effective reduction of alkali number density moving two transmission peaks towards the atomic line center and has sufficient gain for both lines to lase simultaneously ([0044]-[0045]; [0047]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hersman or Hersman in view of Paschotta, as applied to 1 above, in further view of Sobczynski (US10224687B1), hereafter Sobczynski.
Regarding claim 10, Hersman or Hersman in view of Paschotta do not explicitly disclose the optical cell comprises two longitudinally aligned optical windows that are a selected one of: (i) anti-reflective coated; and (ii) Brewster angled to reduce optical losses. However, Sobczynski discloses the optical cell comprises two longitudinally aligned optical windows that are a selected one of: (i) anti-reflective coated; and (ii) Brewster angled to reduce optical losses (col. 7 ll. 29-39). The advantage is to allow light of a particular polarization to be perfectly transmitted through the window (col. 7 ll. 36-39). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersman or further modify Hersman in view of Paschotta with the optical cell comprises two longitudinally aligned optical windows that are a selected one of: (i) anti-reflective coated; and (ii) Brewster angled to reduce optical losses as disclosed by Sobczynski in order to allow light of a particular polarization to be perfectly transmitted through the window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of Reference Cited. 
Special attention is drawn to US20090059980A1; JP01298782A; US9653873B1.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/23/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office has rejected claim 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2). Hersman qualifies as prior art under 35 U.S.C. 102(a)(2) regardless of applicant’s priority date. Hersman also qualifies as prior art under 35 U.S.C. 102(a)(1) if applicant’s priority date is 11/30/2018. The Office has examined the claims with an effective priority date of 11/30/2018, because the Office cannot find support for all the claim limitations in the earlier priority documents. Please see the priority section above.
        2 Please see Paschotta, “Broad Area Laser Diodes”, RP Photonics Encyclopedia, 19 May 2012 (disclosing “The combination of several broad area emitters in a single device leads to a diode bar”). Accordingly, a person of ordinary skill in the art would interpret “diode laser bar” of Hersman to include a plurality of broad area diode lasers as claimed. 
        3 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        4 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with lithium.
        5 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        6 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with sodium.
        7 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        8 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with potassium.
        9 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        10 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with cesium.
        11 The Office has provided an alternative ground of rejection should it be found that the “laser diode bars” of Hersman does not anticipate “a plurality of broad area diode lasers”.
        12 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        13 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with lithium.
        14 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        15 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with sodium.
        16 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        17 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with potassium.
        18 While paragraph [0030] does not explicitly disclose temperature is optimized it does recite that vapor density controls the output parameter. Vapor density is dependent on temperature. See, e.g., [0029] and [0031]. 
        19 This alternative rationale is provided should it be found that Hersman does not disclose the temperature range and magnetic field range with cesium.